Illinois Official Reports

                                Appellate Court



                  Blumenthal v. Brewer, 2014 IL App (1st) 132250



Appellate Court    JANE E. BLUMENTHAL, Plaintiff-Appellee, v. EILEEN M.
Caption            BREWER, Defendant-Appellant.



District & No.     First District, Fifth Division
                   Docket No. 1-13-2250



Filed              December 19, 2014



Decision Under     Appeal from the Circuit Court of Cook County, No. 10-CH-48730; the
Review             Hon. LeRoy K. Martin, Judge, presiding.



Judgment           Vacated and remanded with directions.


Counsel on         Angelika Kuehn, of Angelika Kuehn Law Offices, of Oak Park, and
Appeal             Shannon Minter, pro hac vice, Amy Whelan, pro hac vice, and Cathy
                   Sakimura, pro hac vice, all of National Center for Lesbian Rights, of
                   San Francisco, California, for appellant.

                   Reuben A. Bernick, of Chicago, for appellee.

                   John A. Knight, of Robert Baldwin Foundation of ACLU, Inc., and
                   Camilla B. Taylor, of Lambda Legal Defense & Education Fund, Inc.,
                   both of Chicago, and Nancy D. Polikoff, of American University
                   Washington College of Law, of Washington, D.C., for amici curiae.
     Panel                     JUSTICE McBRIDE delivered the judgment of the court, with
                               opinion
                               Justices Gordon and Reyes concurred in the judgment and opinion.




                                                OPINION

¶1         In 2010, Jane E. Blumenthal filed suit to partition a Chicago home she owned with Eileen
       M. Brewer, her former domestic partner of 26 years. Brewer counterclaimed for various
       remedies, including to receive sole title to the property so that the couple’s overall assets would
       be equalized after she stayed at home with the couple’s three children while Blumenthal was
       the family’s breadwinner. The trial court dismissed Brewer’s counterclaims as factually
       deficient, relying upon a 1979 decision, Hewitt v. Hewitt, 77 Ill. 2d 49, 394 N.E.2d 1204
       (1979). In Hewitt, the court rejected on public policy grounds a woman’s suit to divide assets
       she accumulated with a man during a 15-year relationship in which they lived together, had
       three children together, but never married. Brewer appeals, primarily contending that Hewitt
       has been implicitly overruled by subsequent legislation favorable to same-sex domestic
       partnerships. American Civil Liberties Union of Illinois and Lambda Legal Defense &
       Education Fund, Inc., have filed an amici curiae brief in support of Brewer.
¶2         When a party presents a motion to dismiss a pleading or count as factually deficient, the
       court determines whether there are actually sufficient allegations that, if proven, could entitle
       the complainant to relief. In re Marriage of Centioli, 335 Ill. App. 3d 650, 781 N.E.2d 611
       (2002); 735 ILCS 5/2-615 (West 2010). A motion to dismiss for factual insufficiency is
       governed by section 2-615 of the Code of Civil Procedure. HPI Health Care Services, Inc. v.
       Mt. Vernon Hospital, Inc., 172 Ill. App. 3d 718, 720, 527 N.E.2d 97, 100 (1988); 735 ILCS
       5/2-615 (West 2010). The court must accept all well-pled facts in the complaint as true and
       draw reasonable inferences from those facts that are favorable to the complainant. HPI Health
       Care Services, 172 Ill. App. 3d at 720-21, 527 N.E.2d at 100; Centioli, 335 Ill. App. 3d 650,
       781 N.E.2d 611. Because the issue presented is a question of law, a reviewing court applies the
       de novo standard when addressing a dismissal pursuant to section 2-615. Centioli, 335 Ill. App.
3d 650, 781 N.E.2d 611; 735 ILCS 5/2-615 (West 2010).
¶3         The pleading at issue here relates the following. Brewer and Blumenthal became domestic
       partners in 1981 or 1982, while they were pursuing graduate studies at the University of
       Chicago. At no point during their ensuing relationship were same-sex couples legally entitled
       to marry in Illinois. The pair, however, exchanged rings as symbols of their lifelong
       commitment to each other and presented themselves to their families and friends as a
       committed couple.
¶4         Brewer subsequently attained a law degree from Harvard Law School and Blumenthal
       attained a medical degree from an undisclosed school.
¶5         After law school, Brewer gave birth to a child in 1990 and a second child in 1992.
       Blumenthal gave birth to a child in 1993. The couple gave all three children the same last
       name.
¶6         To best care for their children, the couple deliberately allocated their work and family
       responsibilities. Brewer stayed home for a while as the children’s primary caregiver and then

                                                    -2-
     pursued employment in the public sector where she had regular work hours and no travel
     requirements. And, as the stay-at-home parent, Brewer spent the greater amount of time in
     other domestic tasks, such as supervising home repairs, grocery shopping, and paying the
     household bills. This arrangement enabled Blumenthal to devote time to her medical career
     and become the family’s primary breadwinner. “As a consequence of the allocation of their
     respective responsibilities in the family following the birth of their children, Blumenthal came
     to earn two to three times as much annually as Brewer”; however, the couple comingled their
     assets throughout their 26-year relationship. One such asset was the real estate that was central
     to Blumenthal’s partition claim and Brewer’s counterclaim. The women had jointly purchased
     a home on Kimbark Avenue in Chicago’s Kenwood-Hyde Park neighborhood in 1999, when
     their children were ages six, seven, and nine. They chose to reside in this area due to the
     proximity of good schooling that was supportive of the children of same-sex domestic
     partners. They also jointly purchased investment properties outside of Illinois. In addition,
     between 2000 and 2008, physician Blumenthal purchased an ownership interest in a six-doctor
     medical practice. On information and belief, the funds for this investment came from the
     couple’s joint account. Blumenthal continues to practice medicine with that group of
     physicians. In 2002, attorney Brewer was first elected as a judge in the circuit court of Cook
     County and she continues in that position. “It was [the couple’s] understanding that Brewer
     would not suffer any financial disadvantage from the way in which [they] allocated their
     parenting and career responsibilities” and “it was [always] their practice to share equally the
     same home, food, automobiles, vacations, vacation property, and to the extent they could,
     savings and investments.”
¶7       The couple also took legal steps because of their lifelong commitment. In 2002, they went
     through the procedures to cross-adopt their three children, including undergoing a home study.
     Later that same year, the circuit court of Cook County granted their jointly filed cross-adoption
     petition. In 2002, the Cook County board of commissioners created the “Domestic Partner
     Registry” so that same-sex couples in Chicago and suburban Cook County could formally
     document their partnerships. The local ordinance which created the registry stated in relevant
     part: “Our society has created diverse living arrangements and an expanded concept of the
     family unit”; “Many persons today live as families in enduring, committed relationships other
     than legal marriages”; “The County of Cook has an interest in supporting all caring, committed
     and responsible family units”; “The County also recognizes that it is in the public interest for
     persons in committed relationships and who share common households to be able to register
     those relationships formally”; “Over 5,000 companies, foundations, unions, and nonprofit
     organizations have domestic partnership benefit programs”; “Cook County would be
     providing a service to those companies, foundations, unions and non-profits in Cook County
     by creating an official depository of information with a government agency”; and “A
     government-issued certificate of registered domestic partnership makes it easier for small
     businesses to provide benefits to all types of families.” Cook County Ordinance No. 03-O-18
     (approved July 1, 2003). Blumenthal and Brewer added their names to the county roll in 2003.
     In registering, they signed an affidavit stating in part,
                 “ ‘We, the undersigned, being duly sworn, do declare that on or before January in
             the year 1981 we agreed to live as domestic partners, and that we have so lived since
             that time. We further state that we have since that time held ourselves out to be each
             other’s sole domestic partner and that neither of us is married. To fulfill the
             requirements established by Cook County for benefits coverage we further attest that:

                                                 -3-
               *** We are each other’s sole domestic partner, responsible for each other’s common
               welfare ***. [Also, we jointly own a residence, and have a joint credit card and joint
               checking account, and Blumenthal is the primary beneficiary of the will executed by
               Cook County employee Brewer.]’ ”1
¶8         In 2005, when Illinois neither provided for same-sex marriage nor recognized out-of-state
       same-sex marriages, Blumenthal and Brewer took out a marriage license in Massachusetts.
       They did not, however, marry in that state.
¶9         In January 2008, when the children were teenagers, Blumenthal unilaterally ended her
       domestic partnership with Brewer by vacating the family home. The records of this court
       indicate that in a separate action, the former partners resolved issues of custody, child support,
       and responsibility for expenses such as the children’s college costs. In re Custody of J.M.B.,
       2013 IL App (1st) 122142-U. By 2011, all three children were emancipated adults.
¶ 10       Blumenthal contributed some of the costs of maintaining the residence in 2008, but as of
       January 2009, Brewer became solely responsible for the property’s upkeep and its mortgage
       payments, real estate taxes, and insurance. Between 2008 and 2013, Brewer spent in excess of
       $215,000 on the property. She also contributed at least 15 hours per week of her personal time
       to the property’s care. Brewer contributed more money than Blumenthal despite the fact that
       Blumenthal’s net worth, without including inheritances, exceeded and exceeds Brewer’s net
       worth by more than $500,000. Furthermore, due to the disproportionate time and attention that
       Blumenthal was able to give to her career during the relationship, Blumenthal has not only a
       valuable medical practice, but also more income and savings than Brewer.
¶ 11       Based on these allegations, Brewer seeks the imposition of a constructive trust over the
       Kimbark Avenue residence to prevent unjust enrichment arising from Blumenthal’s greater net
       worth at the end of the relationship (count I) or, in the alternative, a partition which adjusts for
       Brewer’s sole financial liability for the property since 2009 (count II, count IV) and which
       adjusts for the value of Brewer’s personal hours improving the property since 2008 based on
       the theory of quantum meruit (count V). Brewer also seeks the imposition of a constructive
       trust over the annual net earnings or the sale of Blumenthal’s share of her medical practice to
       prevent unjust enrichment or, in the alternative, restitution of the funds that, on information
       and belief, Blumenthal took from the couple’s joint account between 2000 and 2008 to buy
       into the six-doctor practice (count III).



           After the Illinois legislature provided for civil unions, the county’s domestic partners registry was
           1

       phased out. The local ordinance accomplishing that change states:
          “Phasing out of domestic partnerships.
                   (a) In light of the enactment of Public Act 96-1513, the Illinois Religious Freedom
              Protection and Civil Union Act, effective June 1, 2011, notwithstanding any other provision of
              this Ordinance, or other law, no new domestic partnerships shall be registered after May 31,
              2011.
                   (b) The issuance of a Civil Union license to joint applicants who are registered as domestic
              partners to one another shall terminate their domestic partnership when the certificate of Civil
              Union is returned to the County Clerk pursuant to section 40 of the Illinois Religious Freedom
              Protection and Civil Union Act. No additional filing pursuant to section 42-75 of this
              Ordinance shall be required to effect the termination of the domestic partnership between
              them.” Cook County Ordinance No. 11-O-34, § 42-79 (approved Mar. 15, 2011).

                                                       -4-
¶ 12       Generally speaking, the legal doctrine of unjust enrichment describes a recovery for the
       value of a benefit retained to the loss of another when there is no contractual relationship
       between them but when “on the grounds of fairness and justice, the law compels the
       performance of a legal and moral duty to pay” for that benefit. 66 Am. Jur. 2d Restitution and
       Implied Contracts § 3 (2013). Put another way, the doctrine does not require that there be any
       express promise between the parties. 66 Am. Jur. 2d Restitution and Implied Contracts § 3
       (2013). Instead, unjust enrichment implies a contract between the parties so that one party is
       not allowed to unfairly enrich herself at the expense of the other party. 66 Am. Jur. 2d
       Restitution and Implied Contracts § 3 (2013). Terminology such as “fairness and justice” may
       suggest that the doctrine provides an equitable remedy; however, an unjust enrichment claim is
       an action at law and 2is sometimes known as a contract implied at law, a quasi-contract,
       restitution, or assumpsit. HPI Health Care Services, 172 Ill. App. 3d at 734, 527 N.E.2d at 109
       (“Although there has been considerable confusion on the matter, unjust enrichment is not an
       equitable action.”). In the Illinois courts, in order to state a cause of action for unjust
       enrichment, one need allege only “that there was an unjust retention of a benefit, including
       money, by one party to the detriment of another party, against the fundamental principles of
       justice, equity, and good conscience.” HPI Health Care Services, 172 Ill. App. 3d at 735, 527
       N.E.2d at 107; Kenneke v. First National Bank of Chicago, 65 Ill. App. 3d 10, 12, 382 N.E.2d
309, 311 (1978). (An alternative branch of unjust enrichment not at issue here requires
       allegations of unlawful or improper conduct such as fraud, duress, or undue influence. See
       Gagnon v. Schickel, 2012 IL App (1st) 120645, ¶ 25, 983 N.E.2d 1044.)
¶ 13       Also relevant is that restitution is an equitable remedy and the basis of liability is unjust
       enrichment. Independent Voters of Illinois v. Illinois Commerce Comm’n, 117 Ill. 2d 90, 98,
       510 N.E.2d 850, 854 (1987).
¶ 14       To recover under the theory of quantum meruit, the plaintiff must prove that: (1) she
       performed a service to benefit the defendant, (2) she did not perform this service gratuitously,
       (3) defendant accepted this service, and (4) no contract existed to prescribe payment for this
       service. Canel & Hale, Ltd. v. Tobin, 304 Ill. App. 3d 906, 710 N.E.2d 861 (1999).
¶ 15       When Brewer prepared to file a counterclaim containing these allegations and claims,
       Blumenthal filed a legal memorandum indicating that Illinois public policy, as stated in Hewitt,
       does not allow for implied contract claims based on nonmarital cohabitation. Hewitt, 77 Ill. 2d
49, 394 N.E.2d 1204. Blumenthal further argued that even if Illinois recognized claims
       between unmarried domestic partners, Brewer’s allegations were factually deficient. After
       further briefing and oral arguments, the trial judge granted Brewer leave to file her proposed
       amended counterclaim, treated Blumenthal’s memo as a section 2-615 motion to dismiss
       Brewer’s pleading (735 ILCS 5/2-615 (West 2010)), and entered the dismissal ruling now on
       appeal. The judge’s written order states, “this Court considers itself compelled to enter this
       [dismissal] order because of [Hewitt].” There is no indication in the order or the parties’
       appellate briefs that the trial judge considered Blumenthal’s arguments that the pleading was
       factually deficient. The order, however, includes language allowing for immediate appeal
       pursuant to Supreme Court Rule 304(a), and after the judge denied Brewer’s amended motion
       for reconsideration of the dismissal, Brewer filed this appeal. Ill. S. Ct. R. 304(a) (eff. Feb. 26,
       2010).
¶ 16       Brewer now argues that the trial court’s reliance on the 35-year-old Hewitt opinion was
       misplaced because the legislative policies underlying that decision either no longer exist or
       have been modified substantially. Hewitt, 77 Ill. 2d 49, 394 N.E.2d 1204. She contends it was

                                                    -5-
       public policy to treat unmarried relationships as illicit, but in the decades since Hewitt was
       decided, the Illinois legislature has repealed the criminal prohibition on nonmarital
       cohabitation, prohibited differential treatment of marital and nonmarital children, adopted
       no-fault divorce, established civil unions for both opposite-sex and same-sex partners, and
       extended other significant protections to nonmarital families. Brewer contends that in light of
       these profound changes, Hewitt’s categorical restriction on claims by unmarried partners has
       been implicitly overruled. She concludes that Hewitt’s holding has no basis in the current law
       and that its continued application would directly contravene the current policy of this state.
¶ 17        Blumenthal responds that Hewitt was not based on a legislative policy to stigmatize or
       penalize cohabitants for their relationship, but was instead based on a statute that abolished
       common law marriage in this jurisdiction and is now known as section 214 of the Illinois
       Marriage and Dissolution of Marriage Act (750 ILCS 5/214 (West 2010) (“Common law
       marriages contracted in this State after June 30, 1905 are invalid.”)). Blumenthal contends that
       regardless of the many legislative changes that Brewer has highlighted and discussed so
       thoroughly in her appellate brief, the Illinois legislature has never changed its categorical
       abolition of common law marriage. Blumenthal contends that Hewitt is still good law because
       it gives effect to Illinois’s ongoing public policy that individuals acting privately by
       themselves cannot create a marriage relationship and that the government must be involved in
       the creation of that bond. Blumenthal concludes that conferring the benefits of a legal marriage
       on her relationship with Brewer would essentially be resurrecting common law marriage in
       Illinois and overruling Hewitt and subsequent cases that note that change, if any, must come
       from the legislature.
¶ 18        We find some merit in both parties’ arguments. We agree with Brewer that Hewitt is based
       on public policy considerations and we agree with Blumenthal that Hewitt gives effect to the
       legislature’s ban on common law marriage. Nevertheless, for the following reasons, we find
       that the public policy to treat unmarried partnerships as illicit no longer exists, that Brewer’s
       suit is not an attempt to retroactively create a marriage, and that allowing her to proceed with
       her claims against her former domestic partner does not conflict with this jurisdiction’s
       abolishment of common law marriage.
¶ 19        In Hewitt, Victoria Hewitt initially filed a complaint to divorce Robert Hewitt, but then
       acknowledged that the parties never took out a marriage license or took part in a marriage
       ceremony. Hewitt, 77 Ill. 2d at 52, 394 N.E.2d at 1205. Her amended complaint or the parties’
       testimony indicated that after Robert and Victoria conceived a baby while they were college
       students in 1960, Robert told Victoria they would share their assets and were husband and wife
       without need of a formal ceremony, they immediately announced to their parents they were
       married, and for the next 15 years they held themselves out as a married couple. Hewitt, 77 Ill.
2d at 53, 394 N.E.2d at 1205. During those years, they had two more children and coordinated
       their efforts and assets as if they were married, including investing in the success of the
       “husband’s” dental schooling and practice. Hewitt, 77 Ill. 2d at 53, 394 N.E.2d at 1205. After
       her complaint for divorce was dismissed, Victoria refiled. Hewitt, 77 Ill. 2d at 52-53, 394
N.E.2d at 1205. She claimed an equal share of the property and profits she accumulated with
       Robert, based on breach of his express promise that they would share their assets without need
       of a formal ceremony, implied contract, fraud on his part, and detrimental reliance on her part.
       Hewitt, 77 Ill. 2d at 53, 394 N.E.2d at 1205. The trial court dismissed Victoria’s suit because
       there was no marriage, but the appellate court reversed, holding that because the relationship
       was outwardly a conventional marriage, Victoria should be allowed to recover from Robert.

                                                   -6-
       Hewitt, 77 Ill. 2d at 54, 394 N.E.2d at 1206. In reinstating the trial judge’s dismissal, the
       Supreme Court of Illinois wrote, “We do not intend to suggest that plaintiff’s claims are totally
       devoid of merit” (Hewitt, 77 Ill. 2d at 66, 394 N.E.2d at 1211), but the court questioned
       whether allowing recovery to a woman who chose “to enter into what have heretofore been
       commonly referred to as ‘illicit’ or ‘meretricious’ relationships” would “encourage formation
       of such relationships and weaken marriage as the foundation of our family-based society”
       (Hewitt, 77 Ill. 2d at 58, 394 N.E.2d at 1207). The court left the parties where they were
       because the issues implicated this jurisdiction’s public policy:
               “We are aware, of course, of the increasing judicial attention given the individual
               claims of unmarried cohabitants to jointly accumulated property, and the fact that the
               majority of courts considering the question have recognized an equitable or contractual
               basis for implementing the reasonable expectations of the parties unless sexual services
               were the explicit consideration. [Citation.] *** Of substantially greater importance
               than the rights of the immediate parties is the impact of such recognition upon our
               society and the institution of marriage. ***
                                                     ***
                   *** The issue, realistically, is whether it is appropriate for this court to grant a legal
               status to a private arrangement substituting for the institution of marriage sanctioned by
               the State. The question whether change is needed in the law governing the rights of
               parties in this delicate area of marriage-like relationships involves evaluations of
               sociological data and alternatives we believe best suited to the superior investigative
               and fact-finding facilities of the legislative branch in the exercise of its traditional
               authority to declare public policy in the domestic relations field. [Citations.] That belief
               is reinforced by the fact that judicial recognition of mutual property rights between
               unmarried cohabitants would, in our opinion, clearly violate the [statutory ban on
               common law marriage].” Hewitt, 77 Ill. 2d at 57-61, 394 N.E.2d at 1207-09.
¶ 20       Thus, Brewer is correct when she argues that the court believed that allowing Victoria to
       recover from Robert would have contravened public policy and Blumenthal is correct that the
       court wanted to steer clear of sanctioning a common law marriage.
¶ 21       Hewitt’s reasoning was subsequently applied in Ayala, in which the court rejected a
       woman’s claim for an equitable interest in a home in Warrenville, Illinois, which she and her
       boyfriend had constructed and resided in for 10 years. Ayala v. Fox, 206 Ill. App. 3d 538, 564
N.E.2d 920 (1990). The woman alleged the couple “ ‘lived together as husband and wife’ ”
       (Ayala, 206 Ill. App. 3d at 539, 564 N.E.2d at 921), but, citing Hewitt, the court declined to
       award her an interest in the “ ‘marital’ residence” because doing so was contrary to the public
       policy expressed by the Illinois legislature to strengthen and preserve marriage. Ayala, 206 Ill.
       App. 3d at 542, 564 N.E.2d at 922 (citing Hewitt, 77 Ill. 2d at 65-66, 394 N.E.2d at 1211).
       Hewitt’s rationale was also pivotal in Costa–a case in which the typical roles were
       reversed–with a man suing a woman with whom he had lived for 24 years in a “ ‘quasi-marital’
       relationship, with ‘all the indicia of a marital type relationship, including love, trust, mutual
       responsibilities and intimacy.’ ” Costa v. Oliven, 365 Ill. App. 3d 244, 245, 849 N.E.2d 122,
       123 (2006). The woman built a successful business while the man stayed home to raise and
       home-school their child. Costa, 365 Ill. App. 3d at 245, 849 N.E.2d at 123. He alleged that
       during their years together, she took sole title to almost every asset and possession that was
       acquired through the couple’s joint efforts and labor. Costa, 365 Ill. App. 3d at 245, 849
       N.E.2d at 123. He argued that dismissing his complaint for failure to state a cause led to harsh

                                                     -7-
       and unjust results, but the appellate court affirmed the dismissal, stressing that until the
       legislature made changes, this type of complaint would continue to fail. Costa, 365 Ill. App. 3d
       at 247-48, 849 N.E.2d at 125.
¶ 22        Brewer, however, has identified numerous changes in Illinois law which indicate that
       public policy has shifted dramatically in the ensuing 35 years and that ongoing application of
       Hewitt is no longer justified.
¶ 23        Hewitt relied on Illinois’s former policy of discouraging cohabitation between unmarried
       parties and disfavoring nonmarital children. The court referred to the “traditional” rule in
       effect in “all jurisdictions” that enforcing property rights between former cohabitants amounts
       to enforcing a bargain in which all or part of the consideration has been illicit sexual
       intercourse. Hewitt, 77 Ill. 2d at 59, 394 N.E.2d at 1208. Since Hewitt was decided, however,
       Illinois’s public policies toward nonmarital relationships and nonmarital children have
       significantly changed.
¶ 24        When Hewitt was decided in 1979, Illinois criminalized cohabitation and the Illinois
       Supreme Court affirmed a trial judge’s decision to transfer custody of three children to their
       father because their mother was openly living with her boyfriend. See Ill. Rev. Stat. 1961, ch.
       38, ¶ 11-8 (a “person who cohabits *** commits fornication if the behavior is open and
       notorious”) (now 720 ILCS 5/11-40 (West 2010)); Jarrett v. Jarrett, 78 Ill. 2d 337, 345, 400
N.E.2d 421, 423 (1979) (holding that a mother’s cohabitation with her boyfriend with no plans
       to marry was an affront to morality, injurious to the moral well-being and development of her
       children, and sufficient grounds for changing custody). The change in custody was granted
       despite the fact that Illinois places great emphasis on stability and continuity in custody
       arrangements. In re Marriage of Wycoff, 266 Ill. App. 3d 408, 410, 639 N.E.2d 897, 900
       (1994) (indicating there is a presumption in favor of the existing custodial parent and that a
       custody arrangement should not be “lightly overturned”). A year prior, a mother who
       committed the same “moral indiscretion” of living with her boyfriend was allowed to retain
       custody of her children because she and the boyfriend said they intended to marry as soon as
       her second divorce became final. Rippon v. Rippon, 64 Ill. App. 3d 465, 381 N.E.2d 70 (1978).
       This was “a normal life” for the children. Rippon, 64 Ill. App. 3d at 468, 381 N.E.2d at 73.
¶ 25        By 1983, however, the Illinois Supreme Court acknowledged that a parent’s cohabitation
       was not inherently harmful to a child and should not be used to deny custody. In re Marriage of
       Thompson, 96 Ill. 2d 67, 78, 449 N.E.2d 88, 93 (1983) (stating there was no conclusive
       presumption in Illinois that when a custodial parent cohabitates, the child is harmed). And, in
       1990, the Illinois legislature repealed the language that criminalized cohabitation. See Pub. Act
       86-490 (eff. Jan. 1, 1990) (deleting “cohabits” from criminal code). After the statute was
       changed, the primary basis for the result in Hewitt–that agreements between unmarried parties
       are not enforceable because their relationship is illicit–ceased to exist.
¶ 26        Shortly after that, the courts addressed a custody challenge based on same-sex
       cohabitation. A father disapproved of the mother’s openness to their two children about her
       same-sex relationship and argued that she should have concealed it from them, instead of
       answering her daughter’s questions while her son was present. In re Marriage of R.S., 286 Ill.
       App. 3d 1046, 1049, 677 N.E.2d 1297, 1299 (1996). The father could not, however, point to
       any negative consequences (In re Marriage of R.S., 286 Ill. App. 3d at 1053, 677 N.E.2d at
       1301) and the evidence showed that the children were thriving in their mother’s care (In re
       Marriage of R.S., 286 Ill. App. 3d at 1055, 677 N.E.2d at 1303). The appellate court found that
       it was error to change custody on the basis of a parent’s conduct which had no impact on her

                                                   -8-
       children. In re Marriage of R.S., 286 Ill. App. 3d at 1055, 677 N.E.2d at 1303. The appellate
       court returned sole custody to her. In re Marriage of R.S., 286 Ill. App. 3d at 1055, 677 N.E.2d
       at 1303.
¶ 27        Hewitt also relied on policies that disfavored nonmarital children, due to concerns about
       inheritance rights, custody questions, and the “sociological and psychological effects” of
       children being in “that type of environment.” Hewitt, 77 Ill. 2d at 58, 394 N.E.2d at 1208.
       Illinois has since repealed its policies denying recognition and protection to children born to
       unmarried parents. For instance, Hewitt’s statement that contracts between unmarried couples
       are presumptively unenforceable and illegal was based in part on, Wallace, an 1882 case in
       which an agreement between an unmarried father and mother to make their daughter his heir
       was held void as a verbal agreement in consideration of future illicit cohabitation. Wallace v.
       Rappleye, 103 Ill. 229, 249 (1882). Today, however, the Illinois Parentage Act of 1984
       specifically provides that “[t]he parent and child relationship, including support obligations,
       extends equally to every child and to every parent, regardless of the marital status of the
       parents.” 750 ILCS 45/3 (West 2012) (created in 1984 by Public Act 83-1372 (eff. July 1,
       1985)). There has also been an amendment to the Illinois Probate Act of 1975 extending
       intestate inheritance rights to children of unmarried parents (see 755 ILCS 5/2-2 (West 2012)
       (amended in 1978 by Public Act 80-1429, § 1 (eff. Sept. 12, 1978))) and a similar amendment
       to the Illinois Pension Code indicates that children born to unmarried parents are entitled to the
       same survivor’s benefits as other children (see 40 ILCS 5/1-104.2 (West 2012) (created in
       1985 by Public Act 84-1028, § 1 (eff. Nov. 18, 1985))).
¶ 28        Hewitt’s discussion of the “traditional” rule that courts do not recognize property claims
       between unmarried couples was based in part on section 589 of the first version of the
       Restatement of Contracts. Hewitt, 77 Ill. 2d at 58-59, 394 N.E.2d at 1207-08 (quoting
       Restatement of Contracts § 589 (1932)). In 1981, the Restatement of Contracts was updated
       for the first time in 50 years. The current version of the legal treatise deleted section 589 and in
       doing so ceased to define all bargains between people in intimate relationships as illegal
       contracts. Restatement (Second) of Contracts (1981).
¶ 29        Hewitt was also premised on a section of Corbin on Contracts which has been abandoned.
       Hewitt, 77 Ill. 2d at 59, 394 N.E.2d at 1208 (citing 6A Arthur L. Corbin, Contracts § 1476
       (1962)). That section, entitled “Bargains in Furtherance of Immorality,” gave the example of
       lending money or supplying goods to a brothel, which is hardly the type of conduct that Brewer
       alleged in her claims against Blumenthal. 6A Arthur L. Corbin, Contracts § 1476, 623 (1962).
¶ 30        Furthermore, the current version of Corbin on Contracts recognizes that a cohabitating
       couple is a family and remarks, “The courts’ treatment of contracts entered into by
       cohabitating parties evolved in the last part of the twentieth century and is clear evidence of
       how the courts’ view of what might be against public policy varies with changes in society’s
       views.” 15 Grace McLane Giesel, Corbin on Contracts § 81.4, 205 (Joseph M. Perillo ed., rev.
       ed. 2003). The author of the treatise explains: “It is no coincidence that courts have become
       more receptive to enforcing contracts between cohabitating parties in an age in which a
       significant number of male and female couples as well as same gender couples cohabit. The
       shift in judicial treatment, while significant in effect, is subtle in terms of analytical
       differences.” 15 Grace McLane Giesel, Corbin on Contracts § 81.4, 205 (Joseph M. Perillo ed.,
       rev. ed. 2003). Courts reasoned that they were furthering the public policies of (1) protecting
       and encouraging marriage and (2) discouraging any exchange of sexual activity for value. 15
       Grace McLane Giesel, Corbin on Contracts § 81.4, 207 (Joseph M. Perillo ed., rev. ed. 2003).

                                                    -9-
       Those public policies are still in effect, but United States courts no longer perceive a conflict
       between furthering those policies and enforcing agreements between former cohabitants.
       United States courts are increasingly inclined to enforce agreements between former
       cohabitants. 15 Grace McLane Giesel, Corbin on Contracts § 81.4, 207-08 (Joseph M. Perillo
       ed., rev. ed. 2003). Corbin on Contracts identifies the California Supreme Court’s opinion in
       Marvin v. Marvin, 557 P.2d 106 (Cal. 1976), as the “case that seems to have turned the tide of
       judicial treatment.” 15 Grace McLane Giesel, Corbin on Contracts § 81.4, 213 (Joseph M.
       Perillo ed., rev. ed. 2003).
¶ 31       In Marvin, the parties cohabited for seven years and she sought, by way of a contract
       action, to enforce his oral promise that they would share earnings and property for life. The
       court stated that this type of agreement “even if expressly made in contemplation of a common
       living arrangement, is invalid only if sexual acts form an inseparable part of the consideration
       for the agreement.” Marvin, 557 P.2d at 114. Instead, “any [s]everable portion of the contract
       supported by independent consideration will still be enforced.” Marvin, 557 P.2d at 114. In
       other words, in reversing a judgment on the pleadings in his favor, the court concluded that
       nonmarital cohabitants should be treated “as any other persons,” and that contracts between
       them are valid and enforceable so long as they are not solely and exclusively based on sexual
       services, i.e., prostitution. Marvin, 557 P.2d at 116. The court emphasized that the institution
       of marriage is important and worthy of protection, but, nonetheless, Marvin “disconnected the
       link prior courts had perceived between cohabitation agreements and a public policy against
       sexual relations for value, stating that to ‘equate the nonmarital relationship of today to
       [prostitution] ... is to do violence to an accepted and totally different practice.’ ” 15 Grace
       McLane Giesel, Corbin on Contracts § 81.4, 213-14 (Joseph M. Perillo ed., rev. ed. 2003)
       (quoting Marvin, 557 P.2d at 122). Thus, Marvin established the limited principle that
       cohabitation in itself is not illicit or meretricious and that the “judicial barriers that may stand
       in the way of a policy based upon the fulfillment of the reasonable expectations of the parties to
       a nonmarital relationship should be removed.” Marvin, 557 P.2d at 122. Therefore, according
       to Corbin on Contracts, the majority of “modern” courts now enforce claims between former
       cohabitants. 15 Grace McLane Giesel, Corbin on Contracts § 81.4, 217 (Joseph M. Perillo ed.,
       rev. ed. 2003).
                    “Whereas cases decided [prior to] Marvin may have presumed that the sexual
                relationship was the substance of the agreement, cases after Marvin seem to presume
                that the relationship is not the substance of the agreement. These cases are not
                concerned that the agreement exists in the context of a sexual relationship, but rather
                are concerned only if the contract’s ‘primary’ reason is sexual relations for value.” 15
                Grace McLane Giesel, Corbin on Contracts § 81.4, 219 (Joseph M. Perillo ed., rev. ed.
                2003).
¶ 32       It is also worth noting that Hewitt may have had unintended consequences. The court
       acknowledged its intention to enforce legislative policies that intentionally penalized
       unmarried couples and their children as a means of discouraging cohabitation and encouraging
       marriage. Hewitt, 77 Ill. 2d at 58, 394 N.E.2d at 1207 (expressing concern that allowing
       unmarried partners to adjudicate mutual property disputes would “encourage formation of
       such relationships and weaken marriage as the foundation of our family-based society,” and
       stating that “[o]f substantially greater importance than the rights of the immediate parties is the
       impact of such recognition upon our society and the institution of marriage”). The ruling,
       however, may have the contrary effect–refusing to hear claims between unmarried cohabitants

                                                    - 10 -
       creates an incentive for some to not marry. A cohabitant who by happenstance or design takes
       possession or title to jointly acquired assets is able to retain them without consequence when
       their “financially vulnerable” counterpart is turned away by the courts. Candace Saari
       Kovacic-Fleischer, Cohabitation and the Restatement (Third) of Restitution and Unjust
       Enrichment, 68 Wash. & Lee L. Rev. 1407, 1424 (2011) (pointing out that denying remedies
       because there has been unmarried cohabitation punishes only one of the two cohabitants and
       enriches the other). “Such an unequal outcome itself might weaken rather than strengthen the
       institution of marriage because it creates an incentive for the more financially savvy partner to
       opt out of marriage.” Candace Saari Kovacic-Fleischer, Cohabitation and the Restatement
       (Third) of Restitution and Unjust Enrichment, 68 Wash. & Lee L. Rev. 1407, 1424 (2011).
                “[T]his court and the courts of other jurisdictions have, in effect, sometimes said, ‘We
                will wash our hands of such disputes. The parties should and must be left to their own
                devices, just where they find themselves.’ *** [S]uch pronouncements seem overly
                fastidious and a bit fatuous. They are unrealistic and, among other things, ignore the
                fact that an unannounced (but nevertheless effective and binding) rule of law is
                inherent in any such terminal statements by a court of law. The unannounced but
                inherent rule is simply that the party who has title, or in some instances who is in
                possession, will enjoy the rights of ownership of the property concerned. The rule often
                operates to the great advantage of the cunning and the shrewd, who wind up with
                possession of the property, or title to it in their names, at the end of a so[-]called
                meretricious relationship. So, although the courts proclaim that they will have nothing
                to do with such matters, the proclamation in itself establishes, as to the parties involved,
                an effective and binding rule of law which tends to operate purely by accident or
                perhaps by reason of the cunning, anticipatory designs of just one of the parties.” West
                v. Knowles, 311 P.2d 689, 692-93 (Wash. 1957) (Finley, J., specially concurring).
¶ 33       Also essential to Hewitt’s holding was the court’s conclusion that the legislature’s
       then-recent decision to “retain[ ] fault grounds for dissolution of marriage” reflected a public
       policy to “prevent[ ] the marriage relation from becoming in effect a private contract
       terminable at will.” Hewitt, 77 Ill. 2d at 63-64, 394 N.E.2d at 1210. The court construed this as
       “another indication that public policy disfavors private contractual alternatives to marriage.”
       Hewitt, 77 Ill. 2d at 64, 394 N.E.2d at 1210. The court remarked that California’s ruling in
       Marvin was “facilitated” in part by California’s no-fault divorce law. Hewitt, 77 Ill. 2d at 61,
394 N.E.2d at 1209. At the time, Illinois was one of only three states retaining fault grounds for
       the dissolution of marriage. Hewitt, 77 Ill. 2d at 63, 394 N.E.2d at 1210. Five years later,
       however, the Illinois legislature adopted no-fault divorce, allowing either spouse to terminate a
       marriage due to “irreconcilable differences.” 750 ILCS 5/401(a)(2) (West 2010) (created by
       Public Act 83-954 (eff. July 1, 1984)). As the court recognized in Karbin, the legislature’s
       adoption of no-fault divorce was a significant change in Illinois public policy and gave
       individuals the freedom and dignity to choose whether to end their marriages, instead of
       restricting divorce only to situations where “the court would assign blame or fault to a specific
       spouse.” Karbin v. Karbin, 2012 IL 112815, ¶ 38, 977 N.E.2d 154 (holding that common law
       preventing plenary guardian from bringing divorce action on behalf of mentally disabled ward
       had been abrogated by subsequent legislation and rulings). Furthermore, although Illinois has a
       long history of enforcing premarital agreements (see, e.g., Seuss v. Schukat, 358 Ill. 27, 33-34
       (1934) (enforcing premarital agreement executed in 1912 providing for wife to retain her real
       estate despite her impending marriage)), the legislature’s codification of the Uniform

                                                    - 11 -
       Premarital Agreement Act in 1990 is a contemporary indication that the Illinois legislature sees
       no conflict between recognizing private contractual agreements and furthering the state’s
       interest in supporting and strengthening marriage. See 750 ILCS 10/1 et seq. (West 2010);
       In re Marriage of Barnes, 324 Ill. App. 3d 514, 517, 755 N.E.2d 522, 525 (2001) (indicating
       that historically, premarital agreements that limited spousal maintenance or distributed
       property upon divorce were invalidated on public policy grounds because they were said to be
       conducive to divorce, but it is now “clear that there is no longer any general public policy
       opposed to agreements contemplating divorce”). In short, the enactment of statutes providing
       for no-fault divorce and the enforcement of prenuptial agreements have resolved Hewitt’s
       concern that recognizing property rights between unmarried cohabitants would somehow
       contravene the public policy of strengthening and preserving the institution of marriage.
¶ 34        We have also considered that the Illinois legislature enacted the Illinois Religious Freedom
       Protection and Civil Union Act, which provides for unmarried couples to enter into Illinois
       civil unions and receive all the rights and burdens available to married couples in this
       jurisdiction. 750 ILCS 75/1 et seq. (West 2010). In addition, same-sex couples are now able to
       marry in Illinois as of June 1, 2014. Pub. Act 98-597, § 1 (eff. June 1, 2014) (adding 750 ILCS
       80/1 et seq.). The express purpose of the new Religious Freedom and Marriage Fairness Act is
       “to provide same-sex and different-sex couples and their children equal access to the status,
       benefits, protections, rights, and responsibilities of civil marriage.” Pub. Act 98-597, § 1 ( eff.
       June 1, 2014) (adding 750 ILCS 80/10). Illinois also now recognizes the rights of unmarried
       couples (and individuals) to adopt children. 750 ILCS 50/2 (West 2010). And, many of
       Illinois’s public and private employers are treating cohabitating domestic partners as family
       members and extend insurance benefits to both partners. See Proposed Resolution Amendment
       to the Cook County Employee Domestic Partnership Benefits Resolution, Report of the
       Committee on Human Relations, Board of Commissioners of Cook County, June 24, 2008
       (stating “many private companies, including approximately 500 Fortune 1000 companies, and
       many units of local government, as well as numerous colleges and universities, provide health
       insurance and other benefits to [their] Employees for their domestic partners”). Also, since
       Hewitt was decided, the courts have held that unmarried private sexual relationships, whether
       they be opposite-sex or same-sex relationships, are a form of intimate conduct that are
       protected by the federal constitution. Lawrence v. Texas, 539 U.S. 558 (2003) (holding that
       regardless of whether the participants are married, a private homosexual relationship is a form
       of intimate human conduct that is protected as a liberty interest against unreasonable public
       interference); Christensen v. County of Boone, Illinois, 483 F.3d 454 (7th Cir. 2007) (holding
       that an unmarried heterosexual couple in a long-term relationship was entitled to the same
       constitutional protection as the homosexual couple in Lawrence); Roberts v. United States
       Jaycees, 468 U.S. 609 (1984) (analyzing the right of individuals to engage in intimate
       associations, the first type of association being for the purpose of engaging in expression
       protected by the first amendment, and the second type being certain intimate human
       relationships which enable persons to independently define their identity, an ability that is
       central to liberty); Lehr v. Robertson, 463 U.S. 248, 258 (1983) (“the relationship of love and
       duty in a recognized family unit is an interest in liberty entitled to constitutional protection”).
       In other words, Illinois now respects and supports the relationships that Hewitt labeled as illicit
       or immoral.
¶ 35        We acknowledge Hewitt’s statement that it is the legislature’s role to declare public policy
       in the domestic relations field. Hewitt, 77 Ill. 2d at 61, 394 N.E.2d at 1209. After having

                                                   - 12 -
       reviewed the legislation that was enacted during the years that Brewer and Blumenthal were
       together, buying a house, having children, dividing up their domestic responsibilities and
       pursuing their legal and medical careers, we conclude that although Brewer and Blumenthal
       were not legally entitled to marry in this jurisdiction, the legislature no longer disfavors their
       26-year cohabitation or Brewer’s claims against Blumenthal. Furthermore, Brewer did not
       allege an agreement with Blumenthal based on illicit consideration of sex, which was the
       primary historical rationale for rejecting cohabitation agreements. Instead, Brewer, who never
       had the option of marrying Blumenthal in Illinois, alleged that the couple intentionally
       comingled and shared their assets based on a mutual commitment and expectation of a lifelong
       relationship, that they divided their domestic and work responsibilities to best provide for the
       three children they had together, and that neither partner intended for their decisions and
       family roles to leave Brewer at a financial disadvantage later in life.
¶ 36       The important changes in Illinois law are consistent with changes in other jurisdictions.
       Based on its survey of modern authority, in 2011, the Restatement (Third) of Restitution and
       Unjust Enrichment added a new section that specifically allows former cohabitants to bring
       claims against each other to “prevent unjust enrichment upon the dissolution of the
       relationship.” Restatement (Third) of Restitution and Unjust Enrichment § 28 (2011). That
       new section provides:
               “If two persons have formerly lived together in a relationship resembling marriage, and
               if one of them owns a specific asset to which the other has made substantial,
               uncompensated contributions in the form of property or services, the person making
               such contributions has a claim in restitution against the owner as necessary to prevent
               unjust enrichment upon the dissolution of the relationship.” Restatement (Third) of
               Restitution and Unjust Enrichment § 28 (2011).
¶ 37       Brewer points out that today, nearly every state permits unmarried partners to bring
       common law claims to resolve their property disputes, even though these same jurisdictions do
       not permit common law marriage. See, e.g., Wood v. Collins, 812 P.2d 951 (Alaska 1991);
       Cook v. Cook, 691 P.2d 664 (Ariz. 1984); Bramlett v. Selman, 597 S.W.2d 80 (Ark. 1980);
       Marvin v. Marvin, 557 P.2d 106 (Cal. 1976); Boland v. Catalano, 521 A.2d 142 (Conn. 1987);
       Mason v. Rostad, 476 A.2d 662 (D.C. 1984); Poe v. Estate of Levy, 411 So. 2d 253 (Fla. Dist.
       Ct. App. 1982); Simmons v. Samulewicz, 304 P.3d 648 (Haw. Ct. App. 2013); Glasgo v.
       Glasgo, 410 N.E.2d 1325 (Ind. Ct. App. 1980); Akers v. Stamper, 410 S.W.2d 710 (Ky. Ct.
       App. 1967); Donovan v. Scuderi, 443 A.2d 121 (Md. Ct. Spec. App. 1982).2 Accordingly, we
       see no conflict between our conclusions about Brewer’s claims against her former domestic
       partner and Illinois’s ban on common law marriage.
¶ 38       Blumenthal has contended that Brewer is attempting to retroactively redefine what the
       parties’ relationship was in order to claim the benefits of a legal marriage, much like the
       petitioner did in In re Estate of Hall, 302 Ill. App. 3d 829, 707 N.E.2d 201 (1998). We
       disagree. In that probate case, the petitioner, who was never married to her same-sex life
       partner, sought to be recognized as the “surviving spouse” within the meaning of a section of
       the Probate Act that entitles surviving spouses to a share of the decedent’s estate. Estate of

          2
            Common law marriage in the United States still occurs only in the District of Columbia and 10
       states: Alabama, Colorado, Iowa, Kansas, Montana, New Hampshire, Oklahoma, Rhode Island, South
       Carolina, and Texas. See National Conference of State Legislatures, Common Law Marriage by State,
       http://www.ncsl.org/research/human-services/common-law-marriage.aspx (last visited Dec. 16, 2014).

                                                   - 13 -
       Hall, 302 Ill. App. 3d at 832, 707 N.E.2d at 203 (quoting 755 ILCS 5/2-1(a) (West 1996)).
       Brewer, however, is not bringing a statutory claim or asking the court to give her a new legal
       status or descriptive title. Brewer wants only to bring common law claims that are available to
       other people. We find that Brewer has the right to do so and that the trial court’s dismissal of
       her claims was in error.
¶ 39       In light of this conclusion, we do not need to reach appellant Brewer’s alternative
       contentions that preventing unmarried domestic partners from pursuing common law claims
       available to all other persons, solely because they had or have an intimate relationship, violates
       the Illinois and federal constitutional guarantees of due process and equal protection of the
       laws. See U.S. Const., amend. XIV, § 1; Ill. Const. 1970, art. I, §§ 2, 12.
¶ 40       Finally, Blumenthal contends that even absent Hewitt, Brewer’s counterclaims do not
       factually state the elements necessary for any claims of implied contractual relief. Blumenthal
       made this argument in the trial court, but the judge did not resolve it. This was error.
       Accordingly, we vacate the dismissal that was based on Hewitt and remand with directions to
       consider the parties’ remaining arguments. We have not considered those arguments and have
       no opinion about them.

¶ 41      Vacated and remanded with directions.




                                                   - 14 -